Exhibit 10.1

AMENDED AND RESTATED ANSYS, INC.

CASH BONUS PLAN

The provisions of the Ansys, Inc. Cash Bonus Plan are hereby amended and
restated as follows to read in its entirety as follows:

This Amended and Restated Cash Bonus Plan (the “Plan”) is hereby adopted as of
March 2, 2006. The Plan is administered by the Committee. All determinations as
to bonuses and awards are made by the Committee, subject to ratification by the
Company’s Board of Directors (the “Board”). The Plan is available for those
executive officers and other senior managers determined by the Committee in its
sole discretion (the “Participants”).

1. Annual Cash Bonus. An annual cash bonus is determined by the Committee based
on the achievement of individually weighted corporate, individual and
organizational goals and criteria, as determined in the discretion of the
Committee. The Committee will set individual targets for Participants ranging
from 30% to 100% of base salary at the start of a fiscal year. Cash bonuses will
be determined by the Committee quarterly and annually, and may fall below, meet,
or exceed the targets depending upon the achievement of a combination of
(1) objective Company performance goals, appropriately tailored for plan
participants, and (2) individual performance criteria.

2. Individual Criteria. The individual performance criteria for each Participant
vary depending on the Participant’s responsibilities, and are based on the
evaluation of performance objectives including publicly disclosed business unit
and departmental performance, functional



--------------------------------------------------------------------------------

excellence, operational excellence, organizational development, and such other
criteria as determined at the discretion of the Committee.

3. Corporate Criteria. The objective Company performance goals for each
participant are based on the Company’s publicly disclosed quarterly and annual
financial performance, including revenue, profitability, cashflow and earnings
per share, and such other Company performance goals as determined at the
discretion of the Committee.

4. Miscellaneous. The specific financial hurdles will be adjusted, as necessary,
by the Committee to reflect subsequent stock splits, extraordinary dividends,
offerings of common shares, acquisitions, changes in accounting rules, etc. The
individual performance target may be adjusted for job changes. Bonuses are paid
in cash, based on financial statements and other data for the year being
measured. The Company’s Board of Directors and the Committee may modify the
goals and criteria at any time. The Committee may grant bonuses to executive
officers and other senior managers even if performance goals and criteria are
not met. The Committee also retains the ability not to award cash bonuses.

5. Amendment and Termination. The Committee reserved the right to amend and
terminate the Plan at any time. Participation in the plan shall in no event be
deemed to be an offer of continuing employment or to any bonus whatsoever, which
bonuses shall be determined by the Committee in its sole discretion.